Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [5/27/20, 12/4/19] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Krawzsenek on 2/19/21.
The claims have been amended as follows:

1. (Currently Amended) A method of roaming a wireless Station (STA), comprising:
determining, by an Access Controller (AC), an STA of interest which is to be roamed from a first Access Point (AP) to a second AP; and
,
wherein determining the STA of interest comprises selecting, by the AC, the STA of interest to be roamed to the second AP from STAs currently connected to the first AP, and
wherein selecting the STA of interest comprises:
determining, by the AC, a low-associated STA list for the second AP according to Radio Resource Management (RRM) information reported by the second AP, wherein the low-associated STA list for the second AP contains STAs whose signal strengths are detected by the second AP to be smaller than a default signal strength P;
determining, by the AC, an associated AP list for an STA currently connected to the first AP according to RRM information reported by a plurality of APs in a Wireless Local Area Network (WLAN) to which the AC belongs, wherein the associated AP list for the STA contains APs which detect signal strengths for the STA greater than the default signal strength P; and
determining, by the AC, whether the STA is the STA of interest based on the low-associated STA list for the second AP and the associated AP list for the STA.
2. (Currently Amended) The method according to claim 1, wherein 
selecting, by the AC, the STA of interest to be roamed to the second AP from STAs currently connected to the first AP, when detecting that the first AP satisfies a first condition and the second AP adjacent to the first AP satisfies a second condition;

the number of the STAs currently connected to the first AP is greater than a set threshold, and
a current average load of the first AP is greater than a set load; and
wherein the second condition comprises that:
the number of STAs currently connected to the second AP is less than a set threshold and a current average load of the second AP is less than a set load.
3. (Cancelled) 



4. (Currently Amended) The method according to claim [[3]] 1, wherein determining whether the STA is the STA of interest based on the low-associated STA list for the second AP and the associated AP list for the STA comprises:

determining, by the AC, that the STA is the STA of interest to be roamed from the first AP to the second AP.
5. (Currently Amended) The method according to claim [[3]] 1, wherein determining the low-associated STA list for the second AP according to the RRM information reported by the second AP comprises:
when determining, according to the RRM information reported by the second AP, that signal strengths for Nt STAs detected by the second AP are smaller than the default signal strength P,
selecting, by the AC, Nmax STAs whose signal strengths are the smallest from the Nt STAs and adding the Nmax STAs to the low-associated STA list for the second AP, wherein Nt > Nmax.
6. (Currently Amended) The method according to claim [[3]] 1, wherein determining the associated AP list for the STA according to the RRM information reported by the plurality of APs in the WLAN comprises:
when determining, according to the RRM information reported by the plurality of APs in the WLAN, that signal strengths for the STA detected by Mt APs are all greater than the default signal strength P,
selecting, by the AC, Mmax APs by which signal strengths detected for the STA are the greatest from the Mt APs and adding the Mmax APs to the associated AP list for the STA, wherein Mt > Mmax.

when detecting that the number of STAs that are currently connected to the second AP and have been successfully authenticated by the AC is smaller than a difference between a set threshold and 1 and that a current average load of the second AP is smaller than a difference between a set load and a load of the STA of interest,
controlling, by the AC, the STA of interest to be switched from the working channel of the first AP to the working channel of the second AP.
8. (Original)  The method according to claim 1, wherein controlling the STA of interest to be switched from the working channel of the first AP to the working channel of the second AP comprises:
sending, by the AC, a first packet to the first AP, so that the first AP instructs the STA of interest to switch from the working channel of the first AP to the working channel of the second AP; and
sending, by the AC, a second packet to the second AP, so that the second AP allows the STA of interest to switch from the working channel of the first AP to the working channel of the second AP according to a Service Set Identifier (SSID) associated with the STA of interest, an identifier of the first AP currently connected to the STA of interest and an identifier of the second AP to be connected to the STA of interest which are carried in the second packet.
9. (Currently Amended) A device for roaming a wireless Station (STA), the device being applied to an Access Controller (AC) and comprising:

a controlling module to control the STA of interest to be switched from a working channel of the first AP to a working channel of the second AP so that the STA of interest is roamed from the first AP to the second AP; and
a list processing module to determine: 
a low-associated STA list for the second AP according to Radio Resource Management (RRM) information reported by the second AP, wherein the low-associated STA list for the second AP contains STAs whose signal strengths are detected by the second AP to be smaller than a default signal strength P; and
an associated AP list for an STA currently connected to the first AP according to RRM information reported by a plurality of APs in a Wireless Local Area Network (WLAN) to which the AC belongs, wherein the associated AP list for the STA contains APs which detect signal strengths for the STA greater than the default signal strength P,
wherein the selecting module is to determine whether the STA is the STA of interest based on the low-associated STA list for the second AP and the associated AP list for the STA.
10. (Original) The device according to claim 9, wherein the selecting module is to:
select the STA of interest to be roamed to the second AP from STAs currently connected to the first AP, when detecting that the first AP satisfies a first condition and the second AP adjacent to the first AP satisfies a second condition;
wherein the first condition comprises any one or more of the following conditions:

a current average load of the first AP is greater than a set load; and
wherein the second condition comprises that:
the number of STAs currently connected to the second AP is less than a set threshold and a current average load of the second AP is less than a set load.
11. (Cancelled) 



12. (Currently Amended) The device according to claim [[11]] 9, wherein the selecting module is to:
when the STA is not contained in the low-associated STA list for the second AP and the second AP is contained in but the first AP is not contained in the associated AP list for the STA,
determine that the STA is the STA of interest to be roamed from the first AP to the second AP.

when the number of STAs currently connected to the second AP and successfully authenticated by the AC is smaller than a difference between a set threshold and 1 and when a current average load of the second AP is smaller than a difference between a set load and a load of the STA of interest,
control the STA of interest to be switched from the working channel of the first AP to the working channel of the second AP.
14. (Original)  The device according to claim 9, wherein the controlling module is to:
send a first packet to the first AP, so that the first AP instructs the STA of interest to switch from the working channel of the first AP to the working channel of the second AP; and
send a second packet to the second AP, so that the second AP allows the STA of interest to switch from the working channel of the first AP to the working channel of the second AP according to a Service Set Identifier (SSID) associated with the STA of interest, an identifier of the first AP currently connected to the STA of interest and an identifier of the second AP to be connected to the STA of interest which are carried in the second packet.
15. (Currently Amended) An Access Controller (AC), comprising:
a non-transitory machine-readable storage medium storing machine-executable instructions; and
a processor configured to execute the machine-executable instructions to:
determine an STA of interest which is to be roamed from a first Access Point (AP) to a second AP; and
,
wherein determining the STA of interest comprises selecting, by the AC, the STA of interest to be roamed to the second AP from STAs currently connected to the first AP, and
wherein selecting the STA of interest comprises:
determining, by the AC, a low-associated STA list for the second AP according to Radio Resource Management (RRM) information reported by the second AP, wherein the low-associated STA list for the second AP contains STAs whose signal strengths are detected by the second AP to be smaller than a default signal strength P;
determining, by the AC, an associated AP list for an STA currently connected to the first AP according to RRM information reported by a plurality of APs in a Wireless Local Area Network (WLAN) to which the AC belongs, wherein the associated AP list for the STA contains APs which detect signal strengths for the STA greater than the default signal strength P; and
determining, by the AC, whether the STA is the STA of interest based on the low-associated STA list for the second AP and the associated AP list for the STA.
16. (Previously Presented) A non-transitory machine-readable storage medium storing machine-executable instructions which, when invoked and executed by a processor, cause the processor to carry out the method of claim 1.


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1, 9, 15, the prior art of record, specifically (US 9699144 B2) A method of roaming a wireless Station (STA), comprising: determining, by an Access Controller (AC), an STA of interest which is to be roamed from a first Access Point (AP) to a second AP; and controlling, by the AC, the STA of interest to be switched from a working channel of the first AP to a working channel of the second AP so that the STA of interest is roamed from the first AP to the second AP, wherein determining the STA of interest comprises selecting, by the AC, the STA of interest to be roamed to the second AP from STAs currently connected to the first AP, and wherein selecting the STA of interest; (Col.7: 48-Col.8: 61);
However, none of the prior art cited alone or in combination provides the motivation to teach determining, by the AC, a low-associated STA list for the second AP according to Radio Resource Management (RRM) information reported by the second AP, wherein the low-associated STA list for the second AP contains STAs whose signal strengths are detected by the second AP to be smaller than a default signal strength P; determining, by the AC, an associated AP list for an STA currently connected to the first AP according to RRM information reported by a plurality of APs in a Wireless Local Area Network (WLAN) to which the AC belongs, wherein the associated AP list for the STA contains APs which detect signal strengths for the STA greater than the default signal strength P; and determining, by the AC, whether the STA is the STA of interest based on the low-associated STA list for the second AP and the associated AP list for the STA. 
dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-2, 4-10, 12-16 are patentable.    
Conclusion
	The prior art made of record and not relied upon is considered relevant to applicant's specification: Lin, Yi-Bing, Ying-Ju Shih, and Pei-Wen Chao. "Design and implementation of LTE RRM with switched LWA policies." IEEE Transactions on Vehicular Technology 67.2 (2017): 1053-1062. LTE-WLAN aggregation (LWA) combines the radio resources of LTE and WLAN, which takes the advantage of Wi-Fi's high availability and indoor coverage to provide better usage of both WLAN and LTE. In this mechanism, it is essential that the network should intelligently switch a data radio bearer (DRB) to utilize either LTE or Wi-Fi. This paper implements the radio resource management layer (RRM) for LWA and proposes two types of the switched LWA policies: the guaranteed bandwidth and the equal sharing policies. We measure the delay times of the LWA procedures, which indicate that the switched LWA policies can be implemented at the RRM with negligible overhead. We conduct emulation, simulation, and analytic analysis to evaluate the performance of the switched LWA policies. The beauty of the LWA policies is that the performance is not affected by the DRB holding time distribution. Our study indicates that switched LWA can effectively reduce the blocking probability of the LWA's DRBs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413